Civil Action No.: 2:20-cv-117

IN THE UNITED STATES DISTRICT COURT
FOR THE WESTERN DISTRICT OF PENNSYLVANIA

ARGONAUT INSURANCE
COMPANY

Plaintiff

V.
CIVIL ACTION NO. 2:20-cv-117
GENERAL TRADE
CORPORATION, SPECIALTY
STEAL PRODUCTS, INC., GULF
MATERIALS, LLC, GULF
TRADING & TRANSPORT, LLC,
CLIFFORD C. WISE, AND
BARBARA A. WISE

A A i

Defendants

PLAINTIFF’S MOTION FOR TEMPORARY RESTRAINING ORDER,
PRELIMINARY INJUNCTION AND PERMANENT INJUNCTION

For the reasons set forth in the accompanying Brief in Support and supported by the
Verified Complaint, Plaintiff, Argonaut Insurance Company (“AIC”), moves this Court
pursuant to Rule 65 of the Federal Rules of Civil Procedure to issue a temporary restraining
order and an injunction preliminarily and permanently compelling Defendants to perform
their specific obligations under the Indemnity Agreement by deposit with AIC collateral in the
amount of $1,248,283.36 in the form of (a) an irrevocable letter of credit issued by a financial
institution acceptable to AIC; (b) a pledged money market account issued by a financial institution

acceptable to AIC; and/.or (c) other collateral acceptable to AIC.
A proposed order of Court is attached.

Dated: January 24, 2020

9657011.3

Civil Action No.: 2:20-cv-117

Respectfully submitted,

DICKIE, MCCAMEY & CHILCOTE, P.C.

BY: /s/ W. Alan Torrance, Jr., Esquire

W. Alan Torrance, Jr., Esq. (PA ID. # 49592)
Bridget K. Sasson, Esquire (PA ID # 316859)
Two PPG Place, Suite 400

Pittsburgh, PA 15222

Tel: 412-281-7272

Fax: 412-392-5367
atorrance@dmclaw.com
bsasson@dmclaw.com

Counsel for Plaintiff Argonaut Insurance
Company
